Exceptions overruled. The petitioner excepts to an order of a judge of the Superior Court denying his “Motion for Leave to File Annexed Substitute Bill of Review.” Previously a demurrer to his “Bill of Review as Amended” had been sustained with leave to file a further amendment within ten days. But the petitioner was not entitled as of right to the allowance of the motion to amend. This ease is governed by Reubens v. Boston Fed. Sav. & Loan Assn. 342 Mass. 483, 484-485, which was a petition for a writ of review, an analogous proceeding. The allowance of the petition was discretionary. Bosse v. Leonard & Barrows Shoe Co. 343 Mass. 207, 209. No abuse of discretion appears.